JUSTICE HEIPLE, concurring in part and dissenting in part: The majority correctly ruled that the minor was proven guilty beyond a reasonable doubt of two counts of aggravated assault, but erroneously reversed the trial court and remanded for a new dispositional hearing. I therefore dissent from that portion of the order. The minor in this case urged the trial court to find him to be an addict and to refer him to the Department of Alcohol and Substance Abuse for treatment as an alternative to commitment to the Department of Corrections (DOC). The trial judge denied the minor’s motion, but stated he would consider the minor’s history of substance abuse prior to entering the dispositional order. After considering all of the evidence presented, the trial court committed the minor to the DOC. Noting the minor’s prior criminal history, the failure of previous alternative placements, and his apparent lack of dedication to a long-term treatment program, the court found that commitment to the DOC would be in the minor’s best interests and was necessary to protect the public. The trial court entered its order after giving ample consideration to the evidence and to dispositional alternatives. The majority has overstepped its authority by reversing that part of the order. The Juvenile Court Act sets forth the various dispositional alternatives, one of which is commitment to the DOC. (Ill. Rev. Stat. 1987, ch. 37, par. 805 — 23.) The trial judge has wide discretion in determining the appropriate disposition, and that decision will not be reversed absent an abuse of discretion. (In re T.A.C. (1985), 138 Ill. App. 3d 794.) Based on the evidence before it, the court below acted well within its broad range of discretion in committing the minor, and its decision should not be reversed. The majority states that the trial court erred because it did not follow section 25 of the Alcoholism and Substance Abuse Act (Ill. Rev. Stat. 1987, ch. HV-k, par. 6325). There was no error because the court was not required to follow that act. The Juvenile Court Act provides that a delinquent minor may be admitted for treatment for drug addiction where authorized under the Alcoholism and Substance Abuse Act. If a court determines it is in the minor’s best interests to be admitted for treatment, then it must follow the mandates of section 25. As the trial court here was under no obligation to admit the minor for treatment, and in fact, in the exercise of its sound discretion, ordered a different disposition, compliance with section 25 was entirely unnecessary. The trial court’s failure to follow section 25 was not an abuse of discretion, nor was the court’s decision to commit the minor to the DOC. Absent an abuse of discretion, a trial court’s dispositional order should not be disturbed. Therefore, the order of this trial court should be affirmed in its entirety.